                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 1 of 31


                   1   LATHAM & WATKINS LLP
                        Kevin C. Wheeler (Bar No. 261177)
                   2   kevin.wheeler@lw.com
                        Patricia Young (Bar No. 291265)
                   3   patricia.young@lw.com
                       140 Scott Drive
                   4   Menlo Park, CA 94025
                       T: (650) 328-4600 / F: (650) 463-2600
                   5
                       LATHAM & WATKINS LLP
                   6    Thomas W. Yeh (Bar No. 287118)
                       thomas.yeh@lw.com
                   7   355 South Grand Avenue, Suite 100
                       Los Angeles, CA 90071
                   8   T: (213) 485-1234 / F: (213) 891-8763

                   9   LATHAM & WATKINS LLP
                        Charles H. Sanders (pro hac vice)
               10      charles.sanders@lw.com
                       John Hancock Tower, 27th Floor
               11      200 Clarendon Street
                       Boston, Massachusetts 02116
               12      T: (617) 948-6000 / F: (617) 948-6001

               13      Attorneys for Plaintiff
                       Nitride Semiconductors Co., Ltd.
               14
                                                 UNITED STATES DISTRICT COURT
               15
                                               NORTHERN DISTRICT OF CALIFORNIA
               16
                                                          SAN JOSE DIVISION
               17
                       NITRIDE SEMICONDUCTORS CO., LTD., CASE NO. 5:17-cv-02952-EJD
               18      a Japanese corporation,
                                                         PLAINTIFF NITRIDE SEMICONDUCTORS
               19                        Plaintiff,      CO., LTD.’S OPPOSITION TO DEFENDANT
                                                         RAYVIO CORPORATION’S MOTION FOR
               20                                        SUMMARY JUDGMENT OF
                              v.                         NONINFRINGEMENT OF U.S. PATENT NO.
               21                                        6,861,270
               22      RAYVIO CORPORATION, a Delaware            Date:    January 17, 2019
                       corporation,                              Time:    9:00 a.m.
               23                                                Place:   San Jose Courthouse,
                                        Defendant.                        Courtroom 4 - 5th Floor
               24                                                Judge:   Honorable Edward J. Davila
               25

               26
               27

               28

                                                                                 NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                                    MSJ OF NONINFRINGEMENT
                                                                                     CASE NO. 5:17-cv-02952-EJD
                        Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 2 of 31


                   1                                                  TABLE OF CONTENTS

                   2   I.     INTRODUCTION ............................................................................................................. 1
                   3
                       II.    LEGAL STANDARDS ..................................................................................................... 3
                   4
                              A.        Summary Judgment ............................................................................................... 3
                   5
                              B.        Infringement ........................................................................................................... 3
                   6
                       III.   ARGUMENT ..................................................................................................................... 4
                   7
                              A.        Summary Judgment On Claims 8, 9, And 12 Should Be Denied
                   8                    Because NS Has Adduced Substantial Evidence Of Infringement ........................ 4
                   9                    1.         NS’s substantial evidence that the accused products have
               10                                  the claimed “composition material” / “lattice mismatch”.......................... 4

               11                       2.         RayVio’s non-infringement argument is doubly flawed ........................... 6

               12             B.        Summary Judgment On Claims 1, 5, 8, and 12 Should Be Denied
                                        Because NS Has Adduced Substantial Evidence Of Infringement ...................... 10
               13
                                        1.         NS’s substantial evidence that RayVio’s products have the
               14                                  claimed “a first gallium nitride based semiconductor
               15                                  [layer]”/“base layer” “formed on” a substrate ......................................... 10

               16                       2.         The disputed facts regarding whether RayVio “form[s] a
                                                   first gallium nitride based semiconductor on a substrate”
               17                                  (claim 1) ................................................................................................... 12

               18                                  a.         The parties have a factual dispute about the contents
                                                              of the “first gallium nitride based semiconductor” ...................... 12
               19
                                                   b.         RayVio’s varied and dubious factual disputes with
               20
                                                              NS’s identification of the “first gallium nitride
               21                                             based semiconductor” .................................................................. 14

               22                                  c.         RayVio’s factual dispute about whether the “first
                                                              gallium nitride based semiconductor” can contain
               23                                                               is unsound ........................................................ 17
               24                       3.         The disputed facts regarding whether RayVio’s products
                                                   contain “a first gallium nitride based semiconductor layer
               25
                                                   formed on the substrate” (claim 8)........................................................... 19
               26
                                        4.         The disputed facts regarding whether RayVio “form[s], on
               27                                  a substrate, a base layer” (claim 5) and whether RayVio’s
                                                   products have “a base layer formed on the substrate” (claim
               28                                  12) ............................................................................................................ 20
                                                                                                                          NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                                            i                                MSJ OF NONINFRINGEMENT
                                                                                                                              CASE NO. 5:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 3 of 31


                   1         C.        RayVio’s Request For Summary Judgment Premised On A
                                       Subsequently Filed Motion Is Improper .............................................................. 21
                   2
                             D.        Summary Judgment On The “Spatial Fluctuation” Limitation Of
                   3
                                       Claims 1, 5, and 12 Should Be Denied Because NS Has Adduced
                   4                   Substantial Evidence Of Infringement ................................................................. 22

                   5   IV.   CONCLUSION ................................................................................................................ 25

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                                                   NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                                       ii                             MSJ OF NONINFRINGEMENT
                                                                                                                       CASE NO. 3:17-cv-02952-EJD
                        Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 4 of 31


                   1                                                    TABLE OF AUTHORITIES

                   2                                                                   CASES
                   3   Anderson v. Liberty Lobby, Inc.,
                          477 U.S. 242 (1986) .............................................................................................. 3, 13, 15, 21
                   4

                   5   Apple, Inc. v. Samsung Elecs. Co.,
                          No. 12-CV-00630-LHK, 2014 WL 252045 (N.D. Cal. Jan. 21, 2014) .................................. 8
                   6
                       Apple, Inc. v. Samsung Elecs. Co.,
                   7      No. 12-cv-0630-LHK, 2014 WL 660857 (N.D. Cal. Feb. 20, 2014) ....................... 14, 19, 20
                   8   Bio Tech. General Corp. v. Duramed Pharms., Inc.,
                          325 F.3d 1356 (Fed. Cir. 2003)............................................................................................. 25
                   9

               10      Cave Consulting Group, LLC v. Optuminsight, Inc.,
                          No. 5:11-cv-00469-EJD, 2016 WL 4658979 (N.D. Cal. Sept. 7, 2016), rev’d
               11         in part, vacated in part, and remanded on other grounds, 725 F. App’x 988
                          (Fed. Cir. 2018) ............................................................................................................... 14, 19
               12
                       Celotex Corp. v. Catrett,
               13         477 U.S. 317 (1986) .............................................................................................................. 22
               14      Conroy v. Reebok Int’l, Ltd.,
               15         14 F.3d 1570 (Fed. Cir. 1994)................................................................................................. 3

               16      Convolve, Inc. v. Compaq Comput. Corp.,
                          527 F. App’x 910 (Fed. Cir. 2013) ......................................................................................... 9
               17
                       Ethicon Endo-Surgery, Inc. v. Covidien, Inc.,
               18         796 F.3d 1312 (Fed. Cir. 2015)...................................................................................... passim
               19      Frolow v. Wilson Sporting Goods Co.,
                          710 F.3d 1303 (Fed. Cir. 2013)....................................................................................... 13, 24
               20

               21      Glaxo Group Ltd. v. TorPharm, Inc.,
                          153 F.3d 1366 (Fed. Cir. 1998)............................................................................................. 19
               22
                       In re Gabapentin Patent Litig.,
               23          503 F.3d 1254 (Fed. Cir. 2007)........................................................................... 14, 16, 17, 24
               24      Lazare Kaplan Int’l., Inc. v. Photoscribe Techs., Inc.,
                          628 F.3d 1359 (Fed. Cir. 2010)............................................................................................. 14
               25

               26      Markman v. Westview Instruments, Inc.,
                         517 U.S. 370 (1996) ................................................................................................................ 3
               27
                       Phillips v. AWH Corp.,
               28         415 F.3d 1303 (Fed. Cir. 2005) (en banc)............................................................................. 20

                                                                                                                         NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                                             iii                            MSJ OF NONINFRINGEMENT
                                                                                                                             CASE NO. 5:17-cv-02952-EJD
                        Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 5 of 31


                   1   Pitney Bowes, Inc. v. Hewlett-Packard Co.,
                           182 F.3d 1298 (Fed. Cir. 1999)............................................................................................... 3
                   2
                       Rockwell Int’l Corp. v. United States,
                   3
                          147 F.3d 1358 (Fed. Cir. 1998)............................................................................. 6, 15, 16, 25
                   4
                       Selva & Sons, Inc. v. Nina Footwear, Inc.,
                   5       705 F.2d 1316 (Fed. Cir. 1983)............................................................................................... 3

                   6   Thermos Co. v. Starbucks Corp.,
                          No. 96 C 3833, 1999 WL 203822 (N.D. Ill. Apr. 6, 1999)................................................... 10
                   7
                       Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc.,
                   8       200 F.3d 795 (Fed. Cir. 1999)........................................................................................... 4, 21
                   9
                       Winans v. Denmead,
               10         56 U.S. 330 (1853) .................................................................................................................. 3

               11                                                                       RULES

               12      Fed. R. Civ. P. 56(c) ..................................................................................................................... 3
               13      Local Rule 7-2(b) ........................................................................................................................ 22
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                                                           NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                                              iv                              MSJ OF NONINFRINGEMENT
                                                                                                                               CASE NO. 3:17-cv-02952-EJD
                           Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 6 of 31


                   1   I.       INTRODUCTION

                   2            This Court should deny RayVio’s summary judgment motion because there is no basis to

                   3   disregard the substantial evidence of infringement Nitride Semiconductors (“NS”) has presented.

                   4            RayVio begins by arguing that the Court should ignore NS’ substantial evidence of

                   5   “composition material” (claim 8) and “lattice mismatch” (claim 12) in RayVio’s products because

                   6   the          NS has identified as meeting these claim limitations is not in               , i.e.,

                   7               Mtn. at 2.1 In framing this argument, RayVio misrepresents that NS contends the

                   8   “composition material”/“lattice mismatch” is limited to “                          .” Id. That is not

                   9   NS’s position. NS’s position is that the               RayVio initially deposits as            and that

               10      becomes                                                in RayVio’s final products satisfies these claim

               11      limitations, and NS has adduced substantial evidence of this fact. RayVio’s argument that the

               12               must be in                to meet these claim limitations is doubly unsound.

               13               First, the Court’s claim constructions, which RayVio never mentions, do not require the

               14               to be in any particular form. In its claim construction order, the Court rejected RayVio’s

               15      argument that the claims require            to be in                form. The Court explained that,

               16      although “the specification also refers to the ‘composition material’ as ‘discrete droplets’ in

               17      preferred embodiments,” that is “not how the ‘composition material’ exists in the fully formed

               18      device.” Dkt. No. 97 at 16-17. The Court recognized, “at least in some embodiments,” the

               19      “composition material” initially deposited in                        becomes “sufficiently integrated

               20      with the ‘second gallium nitride based semiconductor’ such that it is not separate and distinct.” Id.

               21      at 16. RayVio’s own expert even concedes the Court’s construction “has no restriction on the

               22      form,” and “it would be improper to read any such limitation in” because

               23      Ex. 1 (Piner Rpt.) at ¶ 233.2 For this reason alone, the Court should reject RayVio’s non-

               24      infringement argument based on requiring               to be in

               25

               26
               27
                       1
                          “Mtn.” refers to Defendant RayVio Corporation’s Motion for Summary Judgment of
                       Noninfringement of U.S. Patent No. 6,861,270 (the “’270 Patent”), filed under seal.
               28      2
                         RayVio used lettered exhibits, and NS has used numbered exhibits.
                                                                                                NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          1                        MSJ OF NONINFRINGEMENT
                                                                                                    CASE NO. 5:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 7 of 31


                   1          Second, this Court should reject RayVio’s argument that the claims require “composition

                   2   material” to be in               form because RayVio failed to disclose it in response to NS’s

                   3   interrogatory requesting RayVio’s non-infringement positions. RayVio’s failure to disclose its

                   4   primary summary judgment argument, which seeks to impose RayVio’s claim interpretation that

                   5   this Court already rejected, highlights the weakness of RayVio’s motion.

                   6          RayVio’s next non-infringement argument fails because it is riddled with factual disputes.

                   7   As demonstrated below, through its expert, Dr. Ferguson, NS has adduced substantial evidence

                   8   that the accused products have the required “first gallium nitride based semiconductor” (claim 1),

                   9   “first gallium nitride based semiconductor layer” (claim 8), and “base layer” (claims 5 and 12) “in

               10      contact with and above” the substrate, per this Court’s construction of “form(ed/ing) on.” Dkt.

               11      No. 97 at 27. RayVio contends otherwise based solely on its expert’s disagreement with Dr.

               12      Ferguson. But it is black-letter law that these factual disputes between the experts cannot be

               13      resolved on summary judgment. That is the jury’s domain. Furthermore, RayVio’s factual

               14      arguments conflict with the teachings of the ’270 Patent.

               15             RayVio’s third summary judgment argument merely refers to a second summary judgment

               16      motion that RayVio untimely filed in violation of this Court’s scheduling order and standing order.

               17      For these reasons alone, this Court should reject RayVio’s argument. NS will respond to the

               18      substance of RayVio’s second summary judgment motion separately, as is its right. For present

               19      purposes, suffice it to say that NS’s response will demonstrate that RayVio’s second motion is

               20      unsound both substantively and procedurally.

               21             Saving least for last, RayVio argues that NS’ evidence concerning the “spatial fluctuation

               22      … in the band gap” limitation of claims 1, 5, and 12 is legally insufficient because it supposedly

               23      “rests solely on a single conclusory sentence in its expert report that refers to

               24               ” Mtn. at 3. RayVio is wrong. The statement RayVio cites is not the only evidence.

               25      Rather as demonstrated below, NS has adduced a mountain of evidence on this issue including

               26      additional testimony from Dr. Ferguson, results from the testing of RayVio’s products, internal
               27      RayVio documents concerning this issue, and public documents describing RayVio’s

               28
                                                                                            NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                        2                      MSJ OF NONINFRINGEMENT
                                                                                                CASE NO. 3:17-cv-02952-EJD
                        Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 8 of 31


                   1   implementation of the ’270 Patent. RayVio cannot summarily dismiss this ample evidence as

                   2   insufficient. The jury must decide whether it establishes infringement of this claim limitation.

                   3             The Court therefore should deny RayVio’s summary judgment motion in its entirety.

                   4   II.       LEGAL STANDARDS

                   5             A.     Summary Judgment
                   6             Summary judgment is appropriate only “if the movant shows that there is no genuine

                   7   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                   8   Civ. P. 56(a); see also Selva & Sons, Inc. v. Nina Footwear, Inc., 705 F.2d 1316, 1323 (Fed. Cir.

                   9   1983) (“Summary judgment is a drastic remedy.”). “[S]ummary judgment will not lie if the dispute

               10      about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could return

               11      a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

               12      A fact is material if it might affect the outcome of a party’s case. See id. “[A]t the summary

               13      judgment stage the judge’s function is not himself to weigh the evidence and determine the truth

               14      of the matter but to determine whether there is a genuine issue for trial.” Id. at 249. “The evidence

               15      of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Id.

               16      at 255.

               17                B.     Infringement
               18                “The determination of infringement requires a two-step analysis: (1) a proper construction

               19      of the claim to determine its scope and meaning, and (2) a comparison of the properly construed

               20      claim to the accused device or process.” Conroy v. Reebok Int’l, Ltd., 14 F.3d 1570, 1572 (Fed.

               21      Cir. 1994) (vacating summary judgment of non-infringement). “‘The first is a question of law, to

               22      be determined by the court, construing the letters-patent, and the description of the invention and

               23      specification of claim annexed to them. The second is a question of fact, to be submitted to a

               24      jury.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 384 (1996) (quoting Winans v.

               25      Denmead, 56 U.S. 330, 338 (1853)). “Thus, summary judgment of non-infringement can only be

               26      granted if, after viewing the alleged facts in the light most favorable to the non-movant, there is
               27      no genuine issue whether the accused device is encompassed by the claims.” Pitney Bowes, Inc.

               28      v. Hewlett-Packard Co., 182 F.3d 1298, 1304 (Fed. Cir. 1999) (vacating summary judgment of
                                                                                                NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                           3                       MSJ OF NONINFRINGEMENT
                                                                                                    CASE NO. 3:17-cv-02952-EJD
                        Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 9 of 31


                   1   non-infringement). “In granting summary judgment the court must ensure that there is no

                   2   reasonable version of material disputed facts whereby the nonmovant could prevail, … and that

                   3   the judgment is correct as a matter of law.” Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d

                   4   795, 807 (Fed. Cir. 1999) (vacating summary judgment of non-infringement).

                   5   III.    ARGUMENT

                   6           A.     Summary Judgment On Claims 8, 9, And 12 Should Be Denied Because NS
                                      Has Adduced Substantial Evidence Of Infringement
                   7
                                      1.     NS’s substantial evidence that the accused products have the claimed
                   8                         “composition material” / “lattice mismatch”
                   9           The asserted device claims recite either “composition material” (independent claim 8) or

               10      “lattice mismatch” (independent claim 12). NS has adduced substantial evidence that RayVio’s

               11      products satisfy these claim limitations because RayVio deposits                                —

               12      “composition material”/material that forms “lattice mismatch”—that is present in RayVio’s final

               13      products. See Declaration of Ian Ferguson in Support of NS’ Opposition to RayVio’s Motion for

               14      Summary Judgment (“Ferguson Decl.”) ¶ 99 (“The                       formed on the

               15                              is the claimed ‘composition material.’ It is also forms [sic] a ‘lattice

               16      mismatch’ … .”); see also id. ¶¶ 98, 101-104, 119, 122, 146, 154; Ex. 2 (Ferguson Dep.) at 138:21-

               17      139:16 (“In RayVio’s product, it’s                 .”). RayVio deposits this                    on

               18                                                                                 —namely an “

               19                                                                       ” Ferguson Decl. ¶ 99; see also

               20      id. ¶¶ 98, 101-104, 119, 122.

               21              More specifically, NS has identified the                 in RayVio’s final products using

               22      an analytical technique called atom probe tomography (APT). See Ferguson Decl. ¶¶ 113-116;

               23      Appendices B & C to Declaration of Dieter Isheim in Support of NS’ Opposition to RayVio’s

               24      Motion for Summary Judgment (“Isheim Decl.”); Ex. 2 (Ferguson Dep.) at 143:9-24, 158:17-

               25      159:10; see generally Isheim Decl. For example, the APT image below of a final RayVio product

               26      shows                                                       . See Ferguson Decl. ¶ 115; see also
               27      Appendices B & C to Isheim Decl.

               28
                                                                                            NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          4                    MSJ OF NONINFRINGEMENT
                                                                                                CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 10 of 31


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13             RayVio introduces the                      into its products by depositing

               14            on the surface. Fittingly, RayVio calls this                  operation a                 See

               15      Ferguson Decl. ¶ 119

               16                         Ex. 2 (Ferguson Dep.) at 126:7-18, 135:4-13, 140:2-141:8, 142:19-143:8 (“Q.

               17

               18                                          ). RayVio then introduces

               19                      , and

               20                                       , creating regions having

               21      See Ferguson Decl. ¶¶ 107-108, 147-148, 155-156; Ex. 2 (Ferguson Dep.) at 144:1-8, 145:4-147:3.

               22      Thus, the                      is “found in the final RayVio device” because, after “

               23                              ” as                         , RayVio “

               24

               25      found in the final RayVio device. Ex. 2 (Ferguson Dep.) at 212:14-24.

               26             As explained further below, this factual evidence is more than sufficient for a jury to

               27      conclude that RayVio’s products meet the “composition material”/”lattice mismatch” limitations

               28      and thus precludes summary judgment that the limitations are not met.
                                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                            5                     MSJ OF NONINFRINGEMENT
                                                                                                   CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 11 of 31


                   1                     2.     RayVio’s non-infringement argument is doubly flawed

                   2              RayVio ignores all of the foregoing evidence of infringement and urges the Court to

                   3   disregard it because the                  in RayVio’s products is not present in                 , but

                   4   rather is                                         . See Mtn. at 6

                   5                                                                                               (emphasis

                   6   added). This argument fails for two reasons.

                   7              First, nothing in the Court’s claim constructions of “composition material” or “lattice

                   8   mismatch” requires the             to be present in the final products in its                    , i.e.,

                   9                     Indeed, RayVio does not even acknowledge that this Court construed those terms

               10      or mention the Court’s constructions in its argument. The Court ruled that “composition material”

               11      simply means “material composed of some, but not all, of the elements of the first gallium nitride

               12      based semiconductor.” Dkt. No. 97 at 27.3 This construction does not impose any limitation of

               13      the form of that “material,” such as requiring it to be in its as-deposited (or any other) form.

               14      Whether                                 or in               , the                 in RayVio’s products

               15      is the claimed “composition material” because it is a “material composed of some, but not all, of

               16      the elements of the first gallium nitride based semiconductor,” which is composed of the elements

               17                                         . Id.; Ferguson Decl. ¶ 98 (“

               18                                                                                                          ”).

               19      Because NS has adduced substantial evidence that the                            is present in RayVio’s

               20      products                                              , as set forth above, summary judgment must be

               21      denied. See Rockwell Int’l Corp. v. United States, 147 F.3d 1358, 1366 (Fed. Cir. 1998) (vacating

               22      summary judgment because “on summary judgment, the evidence must be viewed favorably to the

               23      nonmovant, with doubts resolved and reasonable inferences drawn in the nonmovant’s favor”).

               24                 RayVio’s own expert, Dr. Piner, confirms that RayVio’s attempt to impose a requirement

               25      that the           “composition material” be in                merely because it is

               26
                       3
                         The Court’s construction of “lattice mismatch” in claim 12 likewise does not restrict it to a
               27      particular form. See Dkt. No. 97 at 28. For simplicity, NS presents its argument in the context of
                       the “composition material” term in the text infra because RayVio does not differentiate between
               28      the claim terms in its brief.
                                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                            6                     MSJ OF NONINFRINGEMENT
                                                                                                   CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 12 of 31


                   1              is specious. Unlike RayVio, Dr. Piner forthrightly admits that the Court’s construction

                   2   imposes no restriction on form and it would be improper to read in any such restriction: “Under

                   3   the Court’s construction,                                                           . The Court’s

                   4   construction has no restriction on the form (e.g., thickness) of the ‘composition material’ and it

                   5   would be improper to read any such limitation in.” Ex. 1 (Piner Rpt.) at ¶ 233 (emphasis added).

                   6   As Dr. Piner concisely stated, “                       ,” regardless of its form. Id. Rarely does an

                   7   expert bite the hand that feeds him, but that is the case here. Furthermore, RayVio’s argument that

                   8           remains in                 in the final products is nonsensical from a technical perspective.

                   9   RayVio admits that                    in a device would “kill the device,” rendering it “inoperable.”

               10      Mtn. at 6 (quoting Ex. A (Ferguson Dep.) at 158:12-15 and Ex. C (Abell Dep.) at 102:19-103:11,

               11      and citing Piner Decl. ¶¶ 18-20, 22-24). RayVio thus concedes that its argument for summary

               12      judgment of non-infringement is premised on rendering the claims inoperable.

               13             In reaching its construction of “composition material,” the Court rejected the argument

               14      RayVio made at the claim construction stage and improperly seeks to resuscitate here that

               15      “composition material” must remain in its as-deposited form.              RayVio had argued that

               16      “composition material” should be limited to                        i.e., the “droplets of Ga or Al”

               17      deposited in an exemplary process in the ’270 Patent, and that the “composition material” had to

               18      remain a “separate and distinct structure” from the “second gallium nitride based semiconductor”

               19      (i.e., could not become                                        in the final products). Dkt. No. 72 at

               20      11, 14. The Court rejected RayVio’s argument. The Court recognized that in “at least in some

               21      embodiments, the ‘composition material’ is sufficiently integrated with the ‘second gallium nitride

               22      based semiconductor’ such that it is not separate and distinct.”4 Dkt. No. 97 at 16 (quoting Ex. 3

               23      (’270 Patent) at 3:44-51 (“Here, in the regions where Ga droplets are present, the solid phase

               24      composition of gallium within the undoped AlxGa1-xN layer 16 becomes high, and thus, a spatial

               25      fluctuation is formed in the band gap of the undoped AlxGa1-xN layer 16.”) (Court’s emphasis)).

               26      4
                         At his deposition, Dr. Piner experienced “confusion” in trying to reconcile RayVio’s argument
                       with the ’270 Patent’s disclosure. He ultimately conceded that it “would be logical” if—as the
               27      Court recognized in its claim construction order—“all the gallium” in the gallium droplets in this
                       embodiment was “incorporated” “into the aluminum gallium nitride” deposited over it and that
               28      this would, “to a large extent at least” resolve his “confusion.” Ex. 4 (Piner Dep.) at 84:17-85:2.
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          7                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 13 of 31


                   1   The Court further explained that, although the specification refers to depositing “‘composition

                   2   material’ as ‘discrete droplets’ in preferred embodiments,” that is “not how the ‘composition

                   3   material’ exists in the fully formed device.”5 Dkt. No. 97 at 16-17.

                   4          RayVio’s argument that              must be present in                 in its products therefore

                   5   must be rejected as inconsistent with this Court’s constructions, and as an improper attempt to

                   6   resurrect its failed claim construction argument. See Apple, Inc. v. Samsung Elecs. Co., No. 12-

                   7   CV-00630-LHK, 2014 WL 252045, at *4 (N.D. Cal. Jan. 21, 2014) (“The local rules and this Court

                   8   did not set out a particular process for resolving claim construction disputes only to let the parties

                   9   make additional arguments at the summary judgment phase untethered to those

               10      carefully structured rules.”). NS has presented substantial evidence that RayVio follows the ’270

               11      Patent closely by                                          that, as in the Figure 1 embodiment, are

               12                                             deposited over it, causing

               13                                                                   . Compare Section III.A.1. supra, with

               14      Ex. 3 (’270 Patent) at 3:44-51. Accordingly, the Court should deny summary judgment for this

               15      reason alone.

               16             Rather than candidly acknowledge that RayVio proposes that the                      must be in

               17                       RayVio points to Dr. Ferguson’s testimony about the                     “composition

               18      material” being introduced during RayVio’s process as                       to contend that he testified

               19      it must remain in               .6 RayVio is wrong. He never testified that             ceases to meet

               20      the “composition material” or “lattice mismatch” limitations when,

               21                                                                               . Ferguson Decl. ¶ 101. To

               22      5
                         Claim 1 relates to a manufacturing method involving “composition material,” while claim 8
               23      relates to the manufactured device. In moving for summary judgment on claim 8, RayVio seeks
                       to limit the “composition material” to the                    it is initially in during manufacturing,
               24      contrary to the Court’s express recognition that this is “not how the ‘composition material’ exists
                       in the fully formed device.” Dkt. No. 97 at 17.
               25      6
                         RayVio quotes testimony where Dr. Ferguson was asked whether “                             ” deposited
                       during RayVio’s “               ” step is “composition material,” and he confirmed that it is. Mtn.
               26      at 5 (quoting Ex. A at 135:4-136:3). Similarly, RayVio quotes his testimony identifying the
                       “lattice mismatch layer” as “                ” and confirming that it is                as “
               27                                              Mtn. at 5 (quoting Ex. A at 165:17-166:4). RayVio did not
                       ask Dr. Ferguson whether the           had to                            to satisfy the claims; RayVio
               28      did not want to hear the answer.
                                                                                                NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                           8                       MSJ OF NONINFRINGEMENT
                                                                                                    CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 14 of 31


                   1   the contrary, Dr. Ferguson relied on APT analysis showing the “             composition material”

                   2                                                                to opine that RayVio infringes and

                   3   confirmed at his deposition that the            is “                                             .”

                   4   Ferguson Decl. ¶ 113-116; Ex. 2 (Ferguson Dep.) at 212:14-24. Regardless, resolving purported

                   5   conflicts in testimony is a task for the jury, and summary judgment cannot be sustained based on

                   6   how RayVio wishes to interpret his testimony. See Convolve, Inc. v. Compaq Comput. Corp., 527

                   7   F. App’x 910, 927-28 (Fed. Cir. 2013) (non-precedential) (reversing summary judgment of non-

                   8   infringement because testimony was ambiguous and Defendant’s view of the testimony was

                   9   contrary to other testimony offered by Plaintiff).

               10             Second, during discovery, RayVio was required to disclose its contention that it does not

               11      infringe because the          “composition material”/“lattice mismatch” is not in                in

               12      its products, but RayVio never did so.

               13             In Interrogatory No. 7, NS requested RayVio to “[f]ully describe all factual and legal bases

               14      for any contention that RayVio has not infringed.” Ex. 5 (RayVio 5/31/2018 Supp. Resp.) at 6.

               15      After the Court rendered its claim construction decision on May 11, 2018 (see Dkt. No. 97),

               16      RayVio served a final supplemental response to this interrogatory on May 31, 2018. Ex. 5 (RayVio

               17      5/31/2018 Supp. Resp.) at 25. RayVio therefore was able to consider the Court’s constructions.

               18      In that supplemental response, RayVio identified every claim limitation of every asserted claim as

               19      not being met. But RayVio failed to disclose any non-infringement position based on requiring

               20      “composition material” in claim 8 or “lattice mismatch” in claim 12 to be in a

               21      RayVio merely stated each claim limitation was not met without identifying any factual or legal

               22      basis for its position. Instead, RayVio simply parroted the words of the claim and the Court’s

               23      construction:

               24

               25

               26                                                *      *       *
               27

               28
                                                                                            NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                            9                  MSJ OF NONINFRINGEMENT
                                                                                                CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 15 of 31


                   1

                   2

                   3

                   4                                                                                  .

                   5   Id. at 14, 16.

                   6           These conclusory statements did not so much as hint at RayVio’s argument here that

                   7            must be in                 to meet the “composition material” and “lattice mismatch” claim

                   8   elements. In its interrogatory response, RayVio did not refer to

                   9                                                                                         . Having hid

               10      its non-infringement argument during discovery, RayVio waived the right to advance it now and

               11      should be precluded from doing so. See Thermos Co. v. Starbucks Corp., No. 96 C 3833, 1999

               12      WL 203822, at *5 (N.D. Ill. Apr. 6, 1999) (precluding Defendants from raising a non-infringement

               13      defense regarding a temperature claim limitation because “the Defendants could have simply

               14      notified the Plaintiffs of their position that different temperatures were present in the four prior

               15      methods,” but “failed to do so”).

               16              B.       Summary Judgment On Claims 1, 5, 8, and 12 Should Be Denied Because NS
                                        Has Adduced Substantial Evidence Of Infringement
               17
                                        1.    NS’s substantial evidence that RayVio’s products have the claimed “a
               18                             first gallium nitride based semiconductor [layer]”/“base layer”
                                              “formed on” a substrate
               19
                               NS has presented evidence that RayVio forms “a first gallium nitride based semiconductor”
               20
                       (independent claim 1) / “first gallium nitride based semiconductor layer” (independent claim 8) /
               21
                       “base layer” (independent claims 5 and 12) on a substrate. Specifically, Dr. Ferguson explains
               22
                       that these claim terms are met by a set of sublayers in RayVio’s products, where the bottommost
               23
                       sublayer is in contact with the substrate. See Ferguson Decl. ¶¶ 129-130, 137-139, 144-145, 152-
               24
                       154; Ex. 2 (Ferguson Dep.) at 174:17-177:25; 211:17-23. Dr. Ferguson identified those sublayers
               25
                       in the layer diagram copied in RayVio’s motion.7 See Mtn. at 10. NS presents this diagram below
               26
                       7
                        As Dr. Piner acknowledged, the diagram in RayVio’s motion is “upside down,” which “is not
               27      how someone in the technical field would normally present” the layers, nor how he would normally
                       present them. Ex. 4 (Piner Dep.) at 50:16-51:9. That diagram also omits the substrate, which
               28      would be at the top.
                                                                                             NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          10                    MSJ OF NONINFRINGEMENT
                                                                                                 CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 16 of 31


                   1   with the substrate included at the bottom for ease of understanding the “red region” with “sublayers

                   2          that Dr. Ferguson identified as meeting the claim elements. The “first gallium nitride based

                   3   semiconductor [layer]”/“base layer” Dr. Ferguson identified is “formed on” the substrate under the

                   4   Court’s construction because it is “formed in contact with and above” the substrate. Dkt. No. 97

                   5   at 27; see also Ex. Ferguson Decl. ¶ 95.

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26      The foregoing evidence is more than sufficient for a jury to conclude that RayVio’s products have
               27      the claimed “first gallium nitride based semiconductor [layer]”/“base layer” “formed on” the
               28      substrate, and thus precludes summary judgment of non-infringement.
                                                                                             NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                        11                      MSJ OF NONINFRINGEMENT
                                                                                                 CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 17 of 31


                   1          RayVio takes issue with this evidence by pointing to allegedly countervailing evidence in

                   2   the record. But as demonstrated below, RayVio’s panoply of arguments simply highlights that

                   3   there are several factual disputes, and thus summary judgment would be improper. See Ethicon

                   4   Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1326-27 (Fed. Cir. 2015) (reversing summary

                   5   judgment, explaining, “Rather than properly evaluating the evidence in the light most favorable to

                   6   the nonmoving party, the district court appears to have impermissibly resolved factual disputes in

                   7   favor of Covidien in order to reach its conclusions.”). NS addresses RayVio’s arguments on a

                   8   claim element-by-claim element basis below.

                   9                  2.     The disputed facts regarding whether RayVio “form[s] a first gallium
                                             nitride based semiconductor on a substrate” (claim 1)
               10
                                             a.        The parties have a factual dispute about the contents of the “first
               11                                      gallium nitride based semiconductor”
               12             RayVio first argues that the claim limitation “forming a first gallium nitride based

               13      semiconductor on a substrate” is not met because NS supposedly violates this Court’s construction

               14      of “form(ing/ed) on” as “form(ing/ed) in contact with and above.” Mtn. at 7. RayVio is wrong.

               15      As shown by the red-shaded area in the diagram above, NS has presented evidence that RayVio

               16      forms “a first gallium nitride based semiconductor” in contact with and above the white substrate

               17      at the bottom of the diagram. Ferguson Decl. ¶¶ 129-130, 137-139, 144-145, 152-154. Dr.

               18      Ferguson identified this red-shaded area as the “first gallium nitride based semiconductor” and

               19      explained his reasons for doing so. See Ferguson Decl. ¶¶ 80-97, 129-130, 137-139, 144-145, 152-

               20      154; Ex. 2 (Ferguson Dep.) at 116:1-117:7. RayVio’s disagreement with the evidence NS has

               21      presented through Dr. Ferguson does not permit RayVio to obtain summary judgment. See

               22      Ethicon, 796 F.3d at 1326-27.

               23             Moreover, the “first gallium nitride based semiconductor” that RayVio forms is in contact

               24      with and above the substrate in precisely the same way that the ’270 Patent discloses having a

               25      semiconductor with multiple sublayers formed on the substrate: the bottommost layer is in contact

               26      with the substrate below it. This Court previously recognized that the ’270 Patent describes
               27      “AlGaN and AlGaN/GaN quantum well superlattices” as being “formed on a sapphire substrate”

               28      because the bottommost sublayer of those superlattices is in contact with the substrate below it.
                                                                                             NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         12                     MSJ OF NONINFRINGEMENT
                                                                                                 CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 18 of 31


                   1   Ex. 3 (’270 Patent) at 1:15-21; see also id. Dkt. No. 97 at 11 (recognizing that this phrase “states

                   2   that the collective whole is formed on a substrate”); Ferguson Decl. ¶ 87. There is no genuine

                   3   dispute that the bottommost sublayer of the red-shaded “first gallium nitride based semiconductor”

                   4   identified by NS is in contact with the substrate. Nothing intervenes between that “first gallium

                   5   nitride based semiconductor” and the substrate, as illustrated in the diagram above.

                   6            RayVio’s argument thus reduces to a dispute about what is, or is not, part of the “first

                   7   gallium nitride based semiconductor.” Does it include the                          that rests atop the

                   8   substrate, as NS maintains, or does it exclude that sublayer, as RayVio contends? That is a

                   9   paradigmatic factual issue reserved for the jury, and Dr. Ferguson expressly rejects RayVio’s

               10      contention that the               should be excluded. See, e.g., Ferguson Decl. ¶ 92 (explaining

               11      that “                                                  ); see also id. ¶¶ 80-94; Ex. 2 (Ferguson Dep.)

               12      at 174:17-177:26 (testifying that “                                                ” that is part of the

               13      “first gallium nitride-based semiconductor”). This factual issue thus cannot be resolved against

               14      NS on summary judgment. See Ethicon, 796 F.3d at 1326-27 (reversing summary judgment of

               15      non-infringement, because the patentee offered expert testimony of infringement); Frolow v.

               16      Wilson Sporting Goods Co., 710 F.3d 1303, 1311 (Fed. Cir. 2013) (reversing a summary judgment

               17      of non-infringement because “[i]t is the job of the fact-finder—not the court at summary

               18      judgment—to weigh that evidence [of conflicting expert reports] and render a decision”).

               19               RayVio contends that NS’s arguments during claim construction require making the factual

               20      determination on summary judgment that the                      is an intervening layer. Apart from its

               21      own say-so, RayVio cites no authority for this startling proposition, which contradicts decades of

               22      summary judgment jurisprudence. See id.; Anderson, 477 U.S. at 249 (“[A]t the summary

               23      judgment stage the judge’s function is not himself to weigh the evidence and determine the truth

               24      of the matter but to determine whether there is a genuine issue for trial.”). RayVio’s reliance on

               25      NS’s claim construction arguments is misplaced. To be sure, NS sought a construction of

               26      “form(ing/ed) on” that permitted intervening layers between the “first gallium nitride based
               27      semiconductor” and the substrate. Had that construction been adopted, it would have obviated the

               28      current factual dispute about whether or not the                   is part of the “first gallium nitride
                                                                                                NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          13                       MSJ OF NONINFRINGEMENT
                                                                                                    CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 19 of 31


                   1   based semiconductor” because the “first gallium nitride based semiconductor” would be “formed

                   2   on” the substrate even if the      were considered an intervening layer, as RayVio contends. But

                   3   in attempting to obviate the dispute, NS in no way conceded that the                      in RayVio’s

                   4   products was not part of the “first gallium nitride based semiconductor.”

                   5          The Court did not construe the term “first gallium nitride based semiconductor” because

                   6   the parties did not dispute its construction, and now the parties’ dispute over what constitutes the

                   7   “first gallium nitride based semiconductor” is “a factual question appropriate for the jury.” Lazare

                   8   Kaplan Int’l., Inc. v. Photoscribe Techs., Inc., 628 F.3d 1359, 1376 (Fed. Cir. 2010).

                   9   Consequently, summary judgment would be improper because the jury will need to determine

               10      whether to credit NS’s substantial evidence that the                 in RayVio’s products is properly

               11      considered part of the “first gallium nitride based semiconductor.” See In re Gabapentin Patent

               12      Litig., 503 F.3d 1254, 1259 (Fed. Cir. 2007) (reversing summary judgment of non-infringement,

               13      explaining, “[C]omparison of the claim to the accused device, requires a determination that every

               14      claim limitation or its equivalent be found in the accused device. … Those determinations are

               15      questions of fact, and on summary judgment, the issue is whether there is no genuine issue of

               16      material fact regarding infringement.”).

               17                             b.       RayVio’s varied and dubious factual disputes with NS’s
                                                       identification of the “first gallium nitride based semiconductor”
               18
                              RayVio suggests that NS’s identification of                       including the                 ,
               19
                       as comprising the “first gallium nitride based semiconductor” is somehow improper. See Mtn. at
               20
                       9-11. RayVio’s suggestion at best raises a factual dispute. By its plain meaning, the “first gallium
               21
                       nitride based semiconductor” in claim 1 is not even limited to a “layer,” and further this Court
               22
                       consistently held a “layer” (as recited in other claim terms) “may be made up of sub-layers.”8 Dkt.
               23

               24      8
                        The “ordinary and customary meaning” of “first gallium nitride based semiconductor” applies
                       because RayVio, which identified all claim terms for construction, did not identify this term for
               25      construction. Cave Consulting Group, LLC v. Optuminsight, Inc., No. 5:11-cv-00469-EJD, 2016
                       WL 4658979, at *4 (N.D. Cal. Sept. 7, 2016) (“Where, as here, parties did not seek construction
               26      of the terms at issue, courts give those terms their ordinary and customary meaning … to a person
                       of ordinary skill in the art in question at the time of the invention.”) (quoting Apple, Inc. v. Samsung
               27      Elecs. Co., No. 12-cv-0630-LHK, 2014 WL 660857, at *3 (N.D. Cal. Feb. 20, 2014)), rev’d in
                       part, vacated in part, and remanded on other grounds, 725 F. App’x 988 (Fed. Cir. 2018) (non-
               28      precedential); Dkt. No. 54 at 2-3.
                                                                                                NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          14                       MSJ OF NONINFRINGEMENT
                                                                                                    CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 20 of 31


                   1   No. 97 at 27-28. As this Court previously recognized, the ’270 Patent expressly contemplates

                   2   grouping together as many as 20 sublayers of differing composition to form a light-emitting layer.

                   3   See Ex. 3 (’270 Patent) at 4:50-53 (disclosing a “repetition of n pitches” where “n can be set for

                   4   example, as 20” of AlGaN and GaN layers); Dkt. No. 97 at 13 (quoting same). RayVio’s

                   5   disagreement with NS’s substantial evidence that the “first gallium nitride based semiconductor”

                   6   is composed of                  —a lower number than the 20 sublayers grouped together in the

                   7   ’270 Patent—cannot support summary judgment. See Ethicon, 796 F.3d at 1326-27 (reversing

                   8   summary judgment where the district court “impermissibly resolved factual disputes” against the

                   9   nonmoving party); Rockwell, 147 F.3d at 1366 (Fed. Cir. 1998).

               10             Next, RayVio accuses Dr. Ferguson of “arbitrarily” grouping sublayers in identifying the

               11      “first gallium nitride based semiconductor.” Mtn. at 10. Dr. Ferguson, however, has explained in

               12      detail why it is appropriate to group the                    he identified together as a

               13                     in the context of the ’270 Patent. Ferguson Decl. ¶¶ 80-97. The credibility of Dr.

               14      Ferguson’s opinion is an issue for the jury to assess at trial. RayVio will have the opportunity to

               15      cross-examine Dr. Ferguson, but cannot adjudicate this credibility issue now on summary

               16      judgment. See Anderson, 477 U.S. at 255 (“Credibility determinations, the weighing of the

               17      evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

               18      judge, whether he is ruling on a motion for summary judgment or for a directed verdict.”).

               19             RayVio also argues that the thickness of the                           somehow disqualifies

               20      it from being a sublayer of the “first gallium nitride based semiconductor.” But no claim of the

               21      ’270 Patent contains any thickness limitation, and the ’270 Patent nowhere discusses any

               22      restriction on the thickness of the “first gallium nitride based semiconductor.” See generally Ex.

               23      3 (’270 Patent); see also Ferguson Decl. ¶ 91. RayVio’s factual contention that the

               24      is too thick will need to be assessed by the jury after, inter alia, hearing from both sides’ experts

               25      and considering the claims and specification of the ’270 Patent, which nowhere mention any

               26
               27

               28
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         15                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 21 of 31


                   1   restriction on the thickness of the “first gallium nitride based semiconductor.”9 See Ethicon, 796

                   2   F.3d at 1326-27; Rockwell, 147 F.3d at 1366.

                   3           In addition, RayVio argues that the                         of the                is “such an

                   4   important feature” that it should be treated as “separate and distinct” from the “first gallium nitride

                   5   based semiconductor.” Mtn. at 12. The relative importance of sublayers, and how that affects the

                   6   application of the claims to the accused products, is another paradigmatic example of a factual

                   7   issue that cannot be resolved on summary judgment. See In re Gabapentin Patent Litig., 503 F.3d

                   8   at 1259. Once again, the jury will have to assess RayVio’s factual argument for according the

                   9            special treatment. In assessing RayVio’s argument, the jury will be able to consider the

               10      fact that the ’270 Patent is directed to light emitting elements, so the light-emitting layer is

               11      indisputably important. As this Court has recognized, the light-emitting layer can be composed of

               12      sublayers having differing compositions and functions. See Ex. 3 (’270 Patent) at 4:45-53; see

               13      also Dkt. No. 97 at 13 (“the light-emitting layer may have multiple sub-layers”). A reasonable

               14      jury thus can similarly find that the                                   is not so especially important

               15      that it cannot be properly considered part of the “first gallium nitride based semiconductor.” See

               16      also Ferguson Decl. ¶ 96 (explaining that “the                  is not an ‘intervening layer’”); Ex. 2

               17      (Ferguson Dep.) at 174:17-177:26 (testifying that “                                                  ”

               18      that is part of the “first gallium nitride-based semiconductor”). RayVio also points to literature

               19      referring to a “buffer layer” along with other layers, but this is wholly consistent with the

               20             being a sublayer of the “first gallium nitride based semiconductor” in the context of the ’270

               21      Patent. The ’270 Patent also refers separately to “AlGaN layer 20” and “GaN layer 22” that are

               22      sublayers of the light-emitting layer having a “superlattice structure.” Ex. 3 (’270 Patent) at 4:45-

               23      53; see also Dkt. No. 97 at 13; Ferguson Decl. ¶¶ 87-91.

               24              As Dr. Ferguson has explained, whether a particular layer is properly considered a separate

               25      and distinct layer or a sublayer of a larger structure depends on context:

               26
               27      9
                         The jury will also be able to consider that another layer in RayVio’s products, an
                       that RayVio does not contest can properly be considered part of the “first gallium nitride based
               28      semiconductor,” is                             ). See Mtn. at 14.
                                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          16                      MSJ OF NONINFRINGEMENT
                                                                                                   CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 22 of 31


                   1           “[L]ayer” and “sub-layer” … are common terms used in the LED manufacturing
                               field to refer to structures within an LED device. Depending on context, a particular
                   2           region may be either a “layer” or a “sublayer.” For example, as the Claim
                               Construction Order found, the patent refers to a “gallium nitride based
                   3           semiconductor layer” that could be a superlattice structure comprised of a repetition
                               of AlGaN and GaN layers. When viewed by itself, an AlGaN region within the
                   4           superlattice may be considered a “layer,” but when viewed in the context of a
                               superlattice structure, it is a “sublayer” of the superlattice. Similarly, epitaxial
                   5           layers within an LED formed by                may be referred to as “layers,” but
                               nevertheless also be considered “sub-layers” within in the context of the larger LED
                   6           device, or functional regions (e.g., the active layer) of the LED device.

                   7   Ferguson Decl. ¶ 28. The question of whether an                          is part of the “first gallium

                   8   nitride based semiconductor” in the context of RayVio’s products is a factual question for the jury,

                   9   and cannot be resolved on summary judgment. See In re Gabapentin Patent Litig., 503 F.3d at

               10      1259.

               11                             c.       RayVio’s factual dispute about whether the “first gallium nitride
                                                       based semiconductor” can contain                  is unsound
               12
                               Finally, RayVio argues that the                   cannot be part of the “first gallium nitride
               13
                       based semiconductor” “because it                    ” (Mtn. at 15), even though all             other
               14
                       sublayers of the “first gallium nitride based semiconductor” NS has identified in RayVio’s
               15
                       products                    . See Ferguson Decl. ¶¶ 81, 92-94. Even under RayVio’s view that the
               16
                       “first gallium nitride based semiconductor” should be “composed of at least gallium and nitrogen,”
               17
                       the structure NS has identified infringes because it is                                      , as well
               18
                       as           .10 Mtn. at 15.
               19
                               RayVio’s non-infringement argument is thus premised on imposing an unstated, more
               20
                       stringent requirement that every component of a gallium nitride based semiconductor must have
               21
                               . RayVio’s argument is directly contradicted by the ’270 Patent specification, which
               22
                       discloses a gallium nitride based semiconductor having AlN sublayers. See Ferguson Decl. ¶ 92.
               23
                       This alone precludes summary judgment.
               24

               25
                       10
                          As stated in the text infra, the parties did not seek to construe the term “first gallium nitride
               26      based semiconductor” in claim 1. The parties submitted competing proposals for terms in claim
                       9, and RayVio refused to agree to NS’s proposed construction: “the first layer composed of at
               27      least gallium and nitrogen.” Ex. D at 20. NS then accepted RayVio’s construction to resolve the
                       dispute. See Dkt. No. 97 at 21. RayVio now improperly urges the Court to apply the construction
               28      NS had proposed for claim 9 that RayVio refused to accept and the Court never adopted.
                                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         17                       MSJ OF NONINFRINGEMENT
                                                                                                   CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 23 of 31


                   1          More specifically, Figure 3 of the ’270 Patent illustrates “a gallium nitride based

                   2   semiconductor.” Ex. 3 (’270 Patent) at 4:45-46. It shows a gallium nitride based semiconductor

                   3   that includes a “superlattice structure,” which serves as a “light emitting layer.” Id. at 4:45-9; see

                   4   also Ex. 4 (Piner Dep.) at 13:7-9 (confirming the superlattice structure in Figure 3 can be a light-

                   5   emitting layer).11 The specification states that, instead of the AlGaN/GaN layers shown in Figure

                   6   3, the superlattice structure “may be preferably formed from AlGaN/AlN/GaN.” Ex. 3 (’270

                   7   Patent) at 22-25 (emphasis added). In other words, in this preferred embodiment, the “gallium

                   8   nitride based semiconductor” includes AlN sublayers, which directly contradicts RayVio’s non-

                   9   infringement argument.12 Ferguson Decl. ¶ 92 (“[T]he ’270 patent discloses an AlN sublayer as

               10      part of a superlattice structure that maps to the claimed ‘gallium nitride based semiconductor’ in

               11      claims 5-6 and ‘gallium nitride based semiconductor layer’ in claims 12-13”). Thus, RayVio’s

               12      argument cannot support summary judgment on this record. Indeed, a jury reasonably could

               13      conclude that RayVio’s argument is nothing more than makeweight because it conflicts with the

               14      ’270 Patent’s teachings.

               15             Other patents in the field also contradict RayVio’s position by confirming that “gallium

               16      nitride based” semiconductor devices can include                    , such as                    . For

               17      example, Dr. Piner agreed that U.S. Pub. Pat. App. 2018/0261720, assigned to the well-known

               18      semiconductor equipment manufacturer Applied Materials, “use[s] the term ‘gallium-nitride based

               19      devices’ to include aluminum nitride buffer layers.” Ex. 4 (Piner Dep.) at 19:15-21:21; Ex. 7 (U.S.

               20      Pub. Pat. App. 2018/0261720) ¶¶ 8, 10, 20. This is consistent with the general usage of “gallium

               21      nitride based” to refer to semiconductors based on gallium nitride that may include

               22             and other types of layers. Dr. Piner agreed that U.S. Patent No. 7,190,001, assigned to a

               23
                       11
               24         See also cls. 5, 7, 12, and 13; Dkt. No. 97 at 4 (recognizing that these claims relate to the Figure
                       3 embodiment), 13 (interpreting “light emitting layer” based on the Figure 3 embodiment and these
               25      claims); Ex. 4 (Piner Dep.) 14:20-15:14 (Dr. Piner agrees that the Figure 3 embodiment
                       corresponds to claims 5 and 12, which specify that the light-emitting layer is a gallium nitride
               26      based semiconductor).
                       12
                          In the ’270 Patent, the AlN sublayers form one-third of the semiconductor in this embodiment
               27      because the repeating structure is AlGaN/AlN/GaN. By comparison, under NS’s application of
                       the claims to RayVio’s products                                    of the “first gallium nitride based
               28      semiconductor” is                       . Ferguson Decl. ¶ 81.
                                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                          18                      MSJ OF NONINFRINGEMENT
                                                                                                   CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 24 of 31


                   1   light-emitting diode (LED) manufacturer “claims an aluminum nitride discontinuous uneven layer

                   2   as part of a gallium nitride-based semiconductor light-emitting layer device.” Ex. 4 (Piner Dep.)

                   3   at 22:2-23:14); see also Ex. 8 (U.S. Patent No. 7,190,001) at 2:36-41; cl. 5.

                   4          Publications in respected academic journals likewise refer to “GaN-based” semiconductor

                   5   structures that include               . See Ex. 9 (Piner Ex. 6) at Abstract, 1-3 (repeatedly referring

                   6   to a “GaN-based vertical-cavity surface emitting laser with … hybrid mirrors, consisting of the 25

                   7   pairs AlN/GaN dielectric Bragg reflector and the 8 pairs Ta2O5 [tantalum pentoxide]/SiO2 [silicon

                   8   dioxide]”) (emphasis added); Ex. 10 (Piner Ex. 7) at 3-6 (titled “GaN-based ultraviolet light-

                   9   emitting diodes with AlN/GaN/InGaN multiple quantum wells”) (emphasis added); Ex. 4 (Piner

               10      Dep.) at 24:2-30:16 (acknowledging these statements). These references reinforce Dr. Ferguson’s

               11      testimony that “a gallium nitride based semiconductor can have                        in it.”13 Ex. 2

               12      (Ferguson Dep.) at 69:25-70:16. Therefore, there is at minimum a factual dispute as to whether

               13      the “first gallium nitride based semiconductor” can include an                      Cave, 2016 WL

               14      4658979, at *4 (“ordinary and customary meaning” of the claim term applies) (quoting Apple,

               15      2014 WL 660857, at *3).

               16             In sum, summary judgment should be denied because, “at the very least, a reasonable jury

               17      could find” NS’s identification of the “first gallium nitride based semiconductor” persuasive.

               18      Glaxo Group Ltd. v. TorPharm, Inc., 153 F.3d 1366, 1371 (Fed. Cir. 1998) (vacating summary

               19      judgment of non-infringement).

               20                     3.         The disputed facts regarding whether RayVio’s products contain “a
                                                 first gallium nitride based semiconductor layer formed on the
               21                                substrate” (claim 8)
               22             The only relevant difference between claim 1 and claim 8 is that claim 8 includes the word

               23      “layer” immediately following the phrase “first gallium nitride based semiconductor.” The

               24      addition of the word “layer” does not alter the analysis set forth in the previous section of this

               25      brief. See supra Section III.B.2. RayVio draws no distinction between the terms in claim 1 and 8

               26      in its motion. See Mtn. at 7-17.
               27
                       13
                         Dr. Piner admitted that he did not look for patents or publications that show how the term
               28      “gallium nitride-based” is used in the field. See Ex. 4 (Piner Dep.) at 19:8-11.
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         19                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 25 of 31


                   1           The parties did not seek construction of the phrase “first gallium nitride based

                   2   semiconductor layer,” so this phrase also has its “ordinary and customary meaning.” Cave, 2016

                   3   WL 4658979, at *4 (quoting Apple, 2014WL 660857, at *3). The parties, however, did seek

                   4   construction of multiple claim terms including the word “layer,” and all those constructions

                   5   demonstrate that the plain meaning of “layer” includes sublayers. See Phillips v. AWH Corp., 415

                   6   F.3d 1303, 1314 (Fed. Cir. 2005) (en banc) (“[C]laim terms are normally used consistently

                   7   throughout the patent.”); see also id. at 1321 (“Properly viewed, the ‘ordinary meaning’ of a claim

                   8   term is its meaning to the ordinary artisan after reading the entire patent.”). As set forth below,

                   9   the Court’s construction of every term that includes the word “layer” permits sublayers to be part

               10      of the layer:

               11              “a light emitting layer” (claims 1, 5, 8, and 12): “a thickness of material having a
                               varied compositional ratio, which may be made up of sub-layers, that generates
               12              light”;
               13              “a base layer” (claims 5 and 12): “a thickness of material, which may be made up
                               of sub-layers, that serves as a base for forming other layers above it”; and
               14              “a lattice mismatch layer” (claim 5): “a thickness of material, which may be made
                               up of sub-layers, that has a different atomic spacing and is composed of a different
               15              type of material than the base layer and the gallium nitride based semiconductor.”
               16      Dkt. No. 97 at 27-28 (emphasis added).

               17              Consequently, just as the “first gallium nitride based semiconductor” of claim 1 can be

               18      comprised of the                    NS identified, the “first gallium nitride based semiconductor

               19      layer” of claim 8 likewise can include those                  . Indeed, the Court’s constructions of

               20      other phrases that include the word “layer” expressly provide that it “may be made up of sub-

               21      layers.” Id.

               22                      4.     The disputed facts regarding whether RayVio “form[s], on a substrate,
                                              a base layer” (claim 5) and whether RayVio’s products have “a base
               23                             layer formed on the substrate” (claim 12)
               24              The Court construed “a base layer” as “a thickness of material, which may be made up of

               25      sub-layers, that serves as a base for forming other layers above it.” Dkt. No. 97 at 28. Accordingly,

               26      just as the “first gallium nitride semiconductor layer” can be composed of the                   NS
               27      identified, so too can the “base layer.” RayVio does not contest that the “base layer” NS identified

               28      is a “thickness of material” or that it “serves as a base for forming other layer above it.” RayVio
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         20                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 26 of 31


                   1   does not even attempt to argue that the “base layer” NS identified somehow fails to satisfy the

                   2   Court’s construction. In fact, RayVio never even mentions the Court’s construction. See Mtn. at

                   3   17-23.

                   4            Instead, RayVio regurgitates all but one of the same arguments it raised against NS’s

                   5   identification of the “first gallium nitride based semiconductor”/“first gallium nitride based

                   6   semiconductor layer.”14 In the interest of brevity, NS will refrain from repeating its evidence and

                   7   arguments recited above. See supra Section III.B.2 and III.B.3. They demonstrate that RayVio’s

                   8   motion must be denied because the record is, at best, replete with genuine factual disputes that

                   9   cannot be resolved against NS on summary judgment. See Anderson, 477 U.S. at 249; Vivid, 200

               10      F.3d at 807.

               11               C.     RayVio’s Request For Summary Judgment Premised On A Subsequently
                                       Filed Motion Is Improper
               12
                                RayVio seeks summary judgment based on a separate, twenty-five page motion RayVio
               13
                       did not file until six days after the summary judgment deadline (Dkt. No. 172). The Court should
               14
                       deny RayVio’s request because it violates this Court’s orders and because RayVio failed to explain
               15
                       the substance of its position.
               16
                                Summary judgment motions were due on November 27, 2018. Dkt. No. 148 at 1. RayVio
               17
                       did not file the additional brief that it contends supports summary judgment until six days after the
               18
                       deadline. See Dkt. No. 172. RayVio did not seek, or obtain, permission to file late. RayVio’s late
               19
                       filing thus violates this Court’s scheduling order. RayVio’s late filing also is inexcusable. RayVio
               20
                       contends, “NS present[ed] entirely new infringement theories in the expert report of its
               21
                       infringement expert, Dr. Ferguson.” Mtn. at 23. RayVio’s contention is not true. Regardless,
               22
                       RayVio’s contention cannot justify its late filing because NS served Dr. Ferguson’s infringement
               23
                       report on August 15, 2018. See Yeh Decl. ¶ 7. RayVio had more than three months before the
               24
                       November 27 deadline to seek summary judgment on the basis that Dr. Ferguson’s report
               25
                       purportedly contains new infringement theories. RayVio failed to do so.
               26
               27      14
                          The only argument RayVio dropped is its contention that a “gallium nitride based
                       semiconductor” cannot include an                because        lacks gallium. RayVio dropped this
               28      argument because the claimed “base layer” is not limited to a gallium nitride based semiconductor.
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         21                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 27 of 31


                   1          This Court’s Standing Order permits “only one Motion for Summary Judgment” absent

                   2   leave of Court. Standing Order for Civil Cases at 8. RayVio seeks summary judgment based on

                   3   its late-filed motion, which thus constitutes a second summary judgment motion in violation of the

                   4   Standing Order. If a party could simply entitle a second summary judgment motion differently,

                   5   e.g., as a motion to strike per RayVio here, that would render this Court’s Standing Order

                   6   meaningless. RayVio improperly gave itself a second motion with another 25 pages of summary

                   7   judgment briefing, circumventing the 25-page limit for a single motion. See LR 7-2(b). RayVio

                   8   also did not need more than 25 pages. Pages 17 to 23 of RayVio’s summary judgment brief merely

                   9   repeat pages 7 to 14, with the exact same quotations and figures.

               10             RayVio’s failure to explain its basis for seeking summary judgment based on NS’s

               11      purported change in infringement theories in its summary judgment motion is also improper. “[A]

               12      party seeking summary judgment always bears the initial responsibility of informing the district

               13      court of the basis for its motion, and identifying those portions of ‘the pleadings, depositions,

               14      answers to interrogatories, and admissions on file, together with the affidavits, if any,’ which it

               15      believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

               16      477 U.S. 317, 323 (1986). RayVio, however, does not even attempt to explain what the purported

               17      “new infringement theories” are in its summary judgment motion. Mtn. at 23-24. In an abundance

               18      of caution, NS will respond to the substance of RayVio’s “motion to strike” when its response to

               19      that late-filed motion is due, but RayVio’s late-filed second summary judgment motion is properly

               20      denied without considering its substance.

               21             D.      Summary Judgment On The “Spatial Fluctuation” Limitation Of Claims 1, 5,
                                      and 12 Should Be Denied Because NS Has Adduced Substantial Evidence Of
               22                     Infringement
               23             RayVio argues that it is entitled to summary judgment of non-infringement because NS

               24      has not presented sufficient evidence of RayVio’s infringement of the “spatial fluctuation … in

               25      the band gap” limitation recited in claims 1, 5, and 12 under this Court’s construction. In support

               26      of this argument, RayVio alleges that the only evidence NS has offered on this issue are two
               27      sentences in one paragraph of Dr. Ferguson’s report, and contends that those two sentences are

               28      insufficient evidence to establish infringement. See Mtn. at 24-25. RayVio is wrong. As detailed
                                                                                            NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                        22                     MSJ OF NONINFRINGEMENT
                                                                                                CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 28 of 31


                   1   below, NS has adduced a mountain of evidence from which the jury can conclude that RayVio’s

                   2   products meet the “spatial fluctuation” limitation.

                   3              Contrary to RayVio’s contention, Dr. Ferguson addressed at length the issue of “spatial

                   4   fluctuation …. in the band gap,” including this Court’s construction of the term and his explanation

                   5   of how RayVio infringes this claim limitation. His discussion of this issue was not confined to the

                   6   two sentences RayVio identifies in paragraph 109 of his report. Rather, in multiple paragraphs

                   7   including paragraphs 89, 106-113, 124, 134, 142, 149, and 157, he addressed the Court’s

                   8   construction and provided a fulsome explanation of how he arrived at his conclusion that RayVio

                   9   infringes this limitation, identifying record evidence to support his conclusion.15 See Ex. 6

               10      (Ferguson Rpt.) ¶¶ 89, 106-113, 124, 134, 142, 149, and 157; see also Ferguson Decl. ¶¶ 79, 103-

               11      110, 121, 133, 141, 148, and 156 (which correspond to the identified paragraphs in Dr. Ferguson’s

               12      report).

               13                 More specifically, Dr. Ferguson opined that, in RayVio’s products, the

               14

               15

               16                                                                   Ex. 6 (Ferguson Rpt.) ¶ 109; see also

               17      Ferguson Decl. ¶ 106 (corresponding paragraph). In other words, Dr. Ferguson explained that the

               18      “continuous widening and narrowing of the band gap” results from

               19                                                                         Id. Dr. Ferguson then identified

               20      many pieces of evidence that support his opinion that

               21                                             and that

               22                      Ex. 6 (Ferguson Rpt.) ¶ 134; see also id. ¶¶ 142 (same), 149 (same), 157 (same);

               23      Ferguson Decl. ¶¶ 133, 141, 148, 156 (corresponding paragraphs). This evidence includes APT

               24      and TEM analyses,16 RayVio internal documents, a patent application that discloses RayVio’s core

               25      15
                          To the extent RayVio ignored Dr. Ferguson’s other statements because RayVio believes that Dr.
               26      Ferguson had to repeat the Court’s construction every time he explained that the “spatial
                       fluctuation” limitation is met, that makes no sense because Dr. Ferguson acknowledged the Court’s
               27      constructions and stated he was applying them. See Ex. 6 (Ferguson Rpt.) ¶ 89.
                       16
                          APT is an acronym for atom probe tomography, as stated above, and TEM is an acronym for
               28      transmission electron microscopy.
                                                                                             NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         23                     MSJ OF NONINFRINGEMENT
                                                                                                 CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 29 of 31


                   1   technology, and the Ph.D. thesis of RayVio’s founder. Id.; see also id. at ¶¶ 79, 103-110, 121. Dr.

                   2   Ferguson discussed the APT and TEM results in his report and explained how the patent

                   3   application and thesis match up to the ’270 Patent. See Ex. 6 (Ferguson Rpt.) ¶¶ 106-08, 114-19,

                   4   124; see also Ferguson Decl. ¶¶ 103-105, 111-116, 121 (corresponding paragraphs); see also

                   5   generally Isheim Declaration.

                   6           To the extent RayVio is complaining that Dr. Ferguson does not show some direct

                   7   measurement of the band gap to support his non-infringement opinion, such a complaint is

                   8   misplaced because he was entitled to rely on indirect evidence to show infringement.17 “It is

                   9   hornbook law that a patentee may prove an issue of fact by either direct or circumstantial evidence.

               10      … Indeed, circumstantial evidence is not only sufficient, but may also be more certain, satisfying

               11      and persuasive than direct evidence.” Frolow, 710 F.3d at 1310-11 (reversing summary judgment

               12      of non-infringement based on circumstantial evidence of infringement); see also In re Gabapentin

               13      Patent Lit., 503 F.3d at 1262 (reversing a grant of summary judgment of non-infringement and

               14      finding that expert opinions based on results of comparative pH testing, as opposed to direct pH

               15      measurements, were sufficient to preclude summary judgment of non-infringement).

               16              In addition to considering Dr. Ferguson’s testimony that RayVio infringes the “spatial

               17      fluctuation” claim limitation and his explanation based on analytical results and public documents,

               18      the jury will be able to consider RayVio’s own internal documents that demonstrate RayVio’s

               19      infringement. RayVio’s own documents confirm that RayVio’s fundamental technical approach

               20      is to                                                                                           . For

               21      example, RayVio touts that it

               22                                                      Ferguson Decl. ¶¶ 104, 133, 141, 148, 156 (citing

               23      RV-SC-000610 at 7).18 Just as the ’270 Patent teaches, RayVio uses                    , i.e.,

               24
                       17
               25         Such a complaint also makes no sense as a technical matter because spatial variation in the band
                       gap is an electronic consequence of the variation in the compositional ratio, which has been directly
               26      analyzed.
                       18
                          RayVio designated documents with the prefix “RV-SC” as “Highly Confidential – Outside
               27      Attorneys’ Eyes Only – Trade Secrets/Source Code,” so they cannot be filed electronically under
                       the Protective Order. See Dkt. No. 46. Nitride can provide the Court with hard copies upon
               28      request.
                                                                                              NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                         24                      MSJ OF NONINFRINGEMENT
                                                                                                  CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 30 of 31


                   1              to

                   2                                         Ferguson Decl. ¶¶ 104, 133, 141, 148, 156 (citing RV-SC-

                   3   000596); cf. Ex. 3 (’270 Patent) at 1:27-39 (discussing how “spatial fluctuation in the band gap”

                   4   improves “light emission efficiency” by causing electrons and holes to recombine “where the band

                   5   gap is narrow,” i.e., in gallium-rich regions, rather than at defects). As Dr. Ferguson explained in

                   6   discussing another RayVio slide deck at his deposition, RayVio admits

                   7                                                                   Ex. 2 (Ferguson Dep.) at 219:13-

                   8   221:9 (discussing RV-SC-001194, at slide 3); see also Ferguson Decl. ¶¶ 123-127 (discussing

                   9   several internal RayVio documents).

               10              NS thus has adduced more than sufficient evidence for a reasonable jury to conclude by a

               11      preponderance of the evidence that RayVio infringes the “spatial fluctuation” limitation. Summary

               12      judgment therefore must be denied. See Bio Tech. General Corp. v. Duramed Pharms., Inc., 325

               13      F.3d 1356, 1361 (Fed. Cir. 2003) (reversing summary judgment of non-infringement even though

               14      the patentee’s proffered evidence was, unlike NS’s evidence here, “neither extensive nor especially

               15      detailed” because it was nevertheless “sufficient to satisfy [the patentee’s] burden at the summary

               16      judgment stage to offer evidence ‘sufficient to establish the existence of an element essential to

               17      that party’s case, and on which that party will bear the burden of proof at trial”). RayVio’s

               18      summary judgment brief ignores all this evidence, but RayVio cannot obtain summary judgment

               19      of non-infringement by ignoring the NS’s evidence of infringement. See Ethicon, 796 F.3d at

               20      1326-27; Rockwell, 147 F.3d at 1366.

               21      IV.     CONCLUSION

               22              For the foregoing reasons, this Court should deny RayVio’s summary judgment motion in

               23      its entirety.

               24

               25

               26
               27

               28
                                                                                             NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                                        25                      MSJ OF NONINFRINGEMENT
                                                                                                 CASE NO. 3:17-cv-02952-EJD
                       Case 5:17-cv-02952-EJD Document 180 Filed 12/11/18 Page 31 of 31


                   1   Dated: December 11, 2018               Respectfully submitted,

                   2
                                                              LATHAM & WATKINS LLP
                   3
                                                              /s/ Thomas W. Yeh
                   4                                          Thomas W. Yeh (Bar No. 287118)
                                                              Charles H. Sanders (pro hac vice)
                   5                                          Kevin C. Wheeler (Bar No. 261177)
                                                              Patricia Young (Bar No. 291265)
                   6
                                                              Attorneys for Plaintiff
                   7                                          Nitride Semiconductors Co., Ltd.
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                               NS’S OPPOSITION TO RAYVIO’S
ATTORNEYS AT LAW
                                                            26                    MSJ OF NONINFRINGEMENT
                                                                                   CASE NO. 3:17-cv-02952-EJD
